DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Milnes et al. (U.S. Pat. 3,993,533) in view of Suda et al. (JP 20008-21674).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Milnes et al. teach a method of producing a semiconductor laminate film, comprising: growing an as-sputtered crystal semiconductor layer containing silicon and
germanium directly on a silicon substrate by a sputtering method, in the sputtering the as-sputtered crystal semiconductor layer satisfying a following relationship:
t < 0.881 * x-4.79
where t represents a thickness (nm) of the as-sputtered crystal semiconductor layer, and x represents a ratio of the number of germanium atoms to a sum of the number of silicon atoms and the number of germanium atoms in the as-sputtered crystal semiconductor layer,  and wherein the as sputtered crystal semiconductor layer is lattice-matched with the silicon substrate.  (Column 2 lines 63-68; Column 3 lines 1-36 -  FIG. 1 shows a slab of single crystal silicon 10 rectangular in shape and having dimensions of 20 cm long by 6 cm wide by 0.5 cm thick. On the top face of the slab 10 a single crystal, or nearly single-crystal, layer of germanium or Si.sub.x Ge.sub.1.sub.-x alloy (where x may have values from 0 to 0.8) 11 has been grown having a thickness from 0.05 to 5 .mu.m, but preferably of about 0.5 .mu.m. This layer is single crystal because it has been nucleated by the clean, oxide-free, single-crystal surface of the silicon that matches the lattice constant and crystalline structure (cubic-face-centered diamond structure) of the silicon-germanium to within 4%. Under such conditions of close lattice match it is well known that single crystal epitaxy occurs. Up to 80% Si may be included in the Si.sub.x Ge.sub.1.sub.-x layer to improve lattice match conditions and to allow a high temperature of deposition of the Si layer 12 to permit good single crystal epitaxy. This single crystal layer may have been produced in one of many ways that are known art for the production of germanium or silicon-germanium layers on germanium or silicon seeds. Preferred techniques include the thermal decomposition of GeH.sub.4, GeHCl.sub.3, GeCl.sub.4, GeH.sub.2 Cl.sub.2, GeH.sub.3 Cl, SiH.sub.4, SiHCl.sub.3, SiCl.sub.4, SiH.sub.2 Cl.sub.2, and SiH.sub.3 Cl, in a stream of gas, such as H.sub.2 or He or Ar, at temperatures in the range 700.degree. to 1,300.degree. C. The growth of Si.sub.x Ge.sub.1.sub.-x single crystal layers on Si seeds from a mixed stream of GeCl.sub.4, SiCl.sub.4 and H.sub.2 has been described by Miller and Grieco (J. Electrochemical Soc. 109, p. 70 (1962)). Also, there has been further work by Lyutovich, et al., (Sov. Physics -- Crystallography 15, p. 1109 (1971)) and others over a substantial range of values of x. 
   Some techniques involve the growth of germanium and silicon from iodine or bromine compounds of Ge and Si such as GeI.sub.2 by disproportionation into GeI.sub.4 and Ge at temperatures in the range 400.degree. to 700.degree. C. Yet other techniques include the passage of the Si slab through a molten bath of Ge or Ge-Si, or a bath of Ge dissolved in Sn or Ga or Pb, or such a bath containing both Ge and Si. Yet other techniques involve evaporation or sputtering of germanium or germanium and silicon.  Solving t < 0.881 * x-4.79 using for example values from the prior art 0.05 micrometers (50 nm) <0.881 (.2)-4.79 …50nm< 1963.6)
The difference between Milnes et al. and claim 1 is that the deposition conditions for sputtering are not discussed (Claim 1) and utilizing a sputtering gas having a volume ratio of a hydrogen gas of 0.0001% or less is not discussed (Claim 1).
-4.79 where t represents a thickness (nm) of the as-sputtered crystal semiconductor layer, and x represents a ratio of the number of germanium atoms to a sum of the number of silicon atoms and the number of germanium atoms in the as-sputtered crystal semiconductor layer (Paragraph 0065 — film thickness of 160 nm. 160 nm < 0.881 (0.23)-4.79 160 < 1005)
Regarding utilizing a sputtering gas having a volume ratio of a hydrogen gas of 0.0001% or less (Claim 1), Suda et al. teach utilizing 9% or less. Suda et al. further teaches that the lower limit of the hydrogen gas content is not particularly limited as long as the effects of the present
invention can be obtained. (Paragraphs 0051, 6052) Therefore, it would be obvious to
optimize the hydrogen amount in a known range.  (In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. in re Wertheim, 544 F.2d 257, 197 USPQ 9O (CCPA 1976) in re Woodruff, 919 F.2d 1575, 16 
DEPENDENT CLAIM 3:
Regarding claim 3, Suda et al. teach wherein a film formation temperature of the as- sputtered crystal semiconductor layer ranges from 350°C to 550°C. (Paragraph 0065 — 500 degrees C)
DEPENDENT CLAIM 4:
Regarding claim 4, Suda et al. teach wherein the as-sputtered crystal semiconductor layer contains impurities configured to impart conductivity. (Paragraph 0063)
DEPENDENT CLAIM 5:
Regarding claim 5, Suda et al. teach wherein a film formation pressure of the as-sputtered crystal semiconductor layer ranges from 2 mTorr to 4 mTorr. (Paragraph 0054)
DEPENDENT CLAIM 8:
Regarding claim 8, Suda et al. teach wherein the as-sputtered crystal semiconductor layer includes silicon and germanium. (Abstract; Paragraph 0065)
The motivation for utilizing the features of Suda et al. is that it allows for producing a semiconductor film. (See Abstract)
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milnes et al. in view of Suda et al. as applied to claims 1, 3, 4, 5, 8 above, and further in view of Yoshida (U.S. PGPUB. 2003/0107032 A1). 
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the as-sputtered semiconductor layer has a surface roughness Rms of 1 nm or less.
Yoshida teaches utilizing a relaxation technique for reducing the surface roughness of a SiGe layer to 0.4 nm. (Paragraph 0052)
The motivation for reducing the surface roughness is that it prevents the decline in the mobility carriers. (Paragraph 0052)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a relaxation technique to arrive at a low surface roughness of 0.4 nm as suggested by Yoshida because it prevents the decline in the mobility carriers.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Milnes et al. in view of Suda et al. as applied to claims 1, 3, 4, 5, 8 above, and further in view of Sasaki et al. “Epitaxial growth of SiGe thin films by ion-sputtering”, Applied Surface Science 113/114 (1997) pp. 43-47.
The difference not yet discussed is that the as-sputtered crystal semiconductor layer being a mixed crystal semiconductor layer containing silicon and germanium.


The motivation for utilizing the features of Saski et al. is that it allows for controlling the level crystallinity in the film. (See Page 46, Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Saski et al. because it allows for controlling the level of crystallinity in the film.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach “the as-sputtered crystal semiconductor layer is latticed-matched with the silicon substrate”, it is argued that Milnes et al. teach “the as-sputtered crystal semiconductor layer is latticed-matched with the silicon substrate” as discussed above.
In response to the argument that one of ordinary skill in the art would not look to Suda because Suda teach relaxation and not lattice matching, it is argued that Milnes et al. teach lattice matching and that Suda teach the conditions at which sputtered films of SiGe can be produced.
In response to the argument that “mixed crystal’ as claimed refers to a mixture of two or more elements in any proportion, and the “mixed crystal” is a single crystal, it is argued that Milnes et al. and Suda et al. teach single crystal which is what Applicant means when referring to mixed crystal and would therefore meet this claim limitation.  Further Saski et al. teach 
In response to the argument that one of ordinary skill in the art would not apply the teachings of Yoshida to achieve the surface roughness because Yoshida teach this technique applied to CVD deposited films and not to sputtered films, it is argued that one of ordinary skill in the art would apply the teachings of Yoshida to sputtered films because applying a technique for reducing surface roughness to thin films would equally apply to CVD or sputtered thin films since both processes produce thin films.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 3, 2022